Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 01/12/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Sinko et al. (US PG Pub. 2009/0104254) in view of Campbell et al. (US PG pub. 2012/0135064A) and Campbell et al. (USP 6,680,068).
Sinko et al. disclose a hydrogel including a crosslinked matrix comprising a polymer, and one or more liposomes containing a therapeutic agent (see abstract). The release rate of the therapeutic agent may be regulated by the biodegradability of the
cross-linked polymer matrix, the liposome or combination thereof (see  [0054]). Release of weeks to months by the composition is embraced (see  [0085]). The composition is
absorbable (see [0016]). The composition may be administered to a mammal by injecting the composition (see [0029]). The liposomes preferably comprise lipids, such as DMPC. The lipids may be used alone or in combination of two or more of them, and together with one or more non-polar substances such as cholesterol, if desired (see [0058]). The composition may be provided to a bodily compartment by a route such as intraocular and subcutaneous administration (see  [0081)). The reference teaches that the term therapeutically active agent can refer to any therapeutically active substance capable of being administered in a particulate formulation, which achieves the desired effect. Pharmaceutically active agents can be synthetic or natural organic compounds, proteins or peptides, oligonucleotides or nucleotides, or polysaccharides or sugars. Drugs may have any of a variety of activities, which may be inhibitory or stimulatory, such as antibiotic activity, antiviral activity, antifungal activity, steroidal activity, cytotoxic or anti-proliferative activity, anti-inflammatory activity, analgesic or anesthetic activity, or be useful as contrast or other diagnostic agents, see [0030].

Sinko et al. does not teach a cocktail of different kind of liposomes in a liposomal composition.
While Sinko et al. teaches use of proteins as a drug and suggest use of drugs for therapeutic use, Sinko et al. do not teach use of anti-VEGF antibodies, such as Bevacizumab.
Sinko et al. also do not teach lyophilization of the composition.
Campbell et al. teaches nano delivery vehicles, see title. Campbell teaches any suitable vesicle-forming lipid (e.g., naturally occurring lipids and synthetic lipids) can be utilized in the liposomes. Suitable lipids include, phospholipids such as phosphatidylcholine (PC), phosphatidylglycerol (PG), phosphatidyethanolamine (PE), phosphatidylserine (PS), and phosphoethanolamine; sterols such as cholesterol; glycolipids; sphingolipids such as sphingosine, ceramides, sphingomyelin, and glycosphingolipids (such as cerebrosides and gangliosides). Thus, combinations of phospholipid of different species and different chain lengths in varying ratios can be used. Mixtures of lipids in suitable ratios, as judged by one of skill in the art, can also be used, see [0084]. The reference also teaches use of drugs including anti-VEGF, see [0102]. 
Campbell et al. ‘068 teaches liposomes with different chemical and /or physical properties (e.g. charge, stability, solubility and diameter) can be delivered simultaneously and can target tumor vessels and angiogenic vessels with greater efficiency compared to cationic liposomes, see abstract. (Thus both the references of Campbell et al. teach targeting the cells with different combinations of lipid comprising liposomes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the cocktail of liposome comprising lipid bilayers of various different phospholipids such as phosphatidylcholine (PC), phosphatidylglycerol (PG), phosphatidyethanolamine (PE) or phosphatidylserine (PS)  or cationic or non-cationic liposomes into the composition of Sinko et al. One of ordinary skill would have been motivated to do so because Campbell suggests use of various lipids in different ratios to be used in liposomal delivery of drugs including anti-VEGF antibodies suitable for the purpose and Campbell’068 explicitly emphasizes that liposomes in different stability, solubility, charge and diameter can efficiently target cells with greater efficiency and can be administered simultaneously.
Campbell ‘064 also teaches that the targeting agent is an anti-VEGF antibody described herein, e.g., bevacizumab, see claim 13. Campbell teaches that hyperproliferative diseases may be of eye, see [0133]. Methods of administration can be to ears, eye or nose, see [0143].  Campbell teaches that the composition comprising liposome can be lyophilized powder sealed in a container and can be infused, dispensed with pharmaceutical grade sterile water or saline for administration. A kit can be provided with additional agents and buffer or sterile water as a solvent and the components can be provided in liquid, dried or lyophilized form, see [0149] and [0156].
It would have been obvious to one of ordinary skill to have utilized the known drug Bevacizumab into the drug delivery of Sinko et al. One of ordinary skill would have been motivated to do so because utilization of known drug for its intended purpose would provide predictable and suitable results. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Sinko suggests use of drugs/proteins in a liposomal delivery and Campbell provides a specific drug bevacizumab for the treatment of angiogenesis and further suggests administration of the drugs to eye and angiogenesis of any organ as discussed above.
It would have been further obvious to one of ordinary skill to have provided the liposomal composition of Sinko et al. which taught to be embedded in a hydrogel in a lyophilized form, in a kit or in a sterile fluid form as taught by Campbell et al. One of ordinary skill would be motivated to do so because Campbell teaches various modes and sites of administration of the drug wherein a pharmaceutical composition can be in unit dosage form, e.g., as a tablet, capsule, powder, solution, suspension, emulsion or granule, wherein the pharmaceutical composition can be sub-divided into unit doses containing appropriate quantities of a nanoparticle the  unit dosage form can be a packaged pharmaceutical composition, for example, packeted powders, vials, ampoules, pre-filled syringes or sachets containing liquids, see [0152-0156]. Regarding the release period claimed in instant claim 18, since the art makes obvious the claimed controlled release of anti-VEGF antibodies in a liposomal mixture, the property would be necessarily present to the formulation.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Sinko et al. (US PG Pub. 2009/0104254) in view of Campbell et al. (US PG pub. 2012/0135064A), Campbell et al. (USP 6,680,068) and further in view of Hope et al. (US PG pub. 2009/0285878 A1) and Smith et al. (US PG pub. 2004/0071770A1).
Schubert et al. as discussed above do not teach use of cryoprotectant sugars and antioxidants in a liposomal composition.
Hope et al. teaches a methods for stabilizing liposomal drug formulation, see title. The reference teaches stability of antioxidants once encapsulated in liposome and their use in various diseases, see [0019] and [0123]. Hope et al. teaches use of mannitol, a cryoprotectant sugar, see [0170].
Smith et al. teaches a free radical quenching composition is disclosed comprising a liposome containing at least two antioxidants selected from the following group: beta-carotene, vitamin E, vitamin C, glutathione, niacin, and optionally at least one trace metal (Zn, Se, Cr, Cu and Mn). The reference also discloses a method for reducing the undesirable side effects of free radicals in a mammal by administering to a mammal in need of such antioxidants an effective amount of liposomes containing at least two antioxidants, see abstract. The reference teaches use of beta-carotene entrapped in liposome to have longer shelf life, see [000] and [0004]. The reference teaches use of liposome-entrapped drug in ophthalmic preparations, see [0124]. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized encapsulated antioxidants including beta- carotene into the formulation of Sinko et al. to improve stability of the drug and antioxidants, motivated by the teachings of Hope et al. and Smith et al. One of ordinary skill would have been motivated to use the known cryoprotectant for liposomal formulation as taught by Hope et al. while preparing a liposome enclosing an antioxidant for improved stability of the liposome.
Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Sinko et al. (US PG Pub. 2009/0104254) in view of Campbell et al. (US PG pub. 2012/0135064A) and Campbell et al. (USP 6,680,068) and Gallard et al. (US-2016/0184222).
Sinko et al. does not teach wherein the different kind of liposomes are selected from the group consisting of conventional liposomes made of molar ratios of PC:PE:PG:
cholesterol and pegylated liposomes made of ratios of PC:PE-PEG2000: PG:cholesterol and  wherein the molar ratios of lipids are selected from the group consisting of 60:5:5:20, 60:5:5:25 and 60:10:0:30.
Gaillard et al. disclose a composition comprising liposomes and an
ocular drug or medicament encapsulated therein (claim 1). Suitable liposomes comprise
60:10:0:30 PC:PE:PG:Cholesterol, 65:5:5:25 PC:PE:PG:Cholesterol, and 60:5:5:30
PC:PE:PG:Cholesterol (see [0099]). Varying the ratio of lipids varies the time for release
(see Table 1). Liposomes designed with PEG surface modification will minimize the toxicity of the drugs as well as increase the longevity of the liposomes ( see [0132]). Ocular drugs include bevacizumab (i.e. retinal therapeutic agent) (i.e. anti-cancer therapeutic agent) (see [0177]). Anti-vascular endothelial growth factor drugs are used to treat age-related macular degeneration (see [0161]).
It would have been obvious to one of ordinary skill in the art to have incorporated liposomes with a DMPC:DOPE:DSPG:Cholesterol ratio of 60:10:0:30, liposomes with a DMPC:DOPE:DSPG:Cholesterol ratio of 65:5:5:25, and DMPC:DOPE:DSPG:Cholesterol ratio of 60:5:5:30 into the composition of Sinko et al.
since these are known and effective liposomes that provide different release rates as
taught by Gaillard et al.
Applicant’s arguments are moot in view of new rejections made above.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of (U.S. Patent No 9,962,333) in view of Sinko et al. (US PG Pub. 2009/0104254). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a  composition for controlled release of a drug or medicament that are proteins, the composition comprising a cocktail of different kinds of liposomes, wherein the liposomes vary in size, stability and surface charge, depending on the nature of the drug or medicament and are embedded within a biocompatible hydrogel, in which the drug or medicament is encapsulated. The patented claims recite a liposomal formulation for ocular drug delivery, the formulation defined as: (a) comprising liposomes with particle sizes selected from the group consisting of 100 to 200 nm hydrodynamic diameters; (b) exhibiting increased percent encapsulation of drugs into the liposomes compared to encapsulation using a standard, not modified, liposomal formulation; and (c) comprising a cocktail of at least three different liposomal formulations with hydrophobic anti-oxidants encapsulated within the lipid bilayers, wherein the hydrophobic antioxidants are selected from the group consisting of beta carotene and canthaxanthin, and comprising PC:PE:PG:Cholesterol in varying ratios to customize releasing drugs in timed release from 40 to 200 days the ratios selected from the group consisting of 60:10:0:30; 65:5:5:25 and 60:5:5:30.
The patented claims do not recite use of hydrogels. Sinko et al. as discussed above teaches use of hydrogels wherein the liposomes can be embedded in it for effective targeted biodegradable drug delivery, see Sinko discussed above and in abstract.
It would have been obvious to one of ordinary skill to have embedded the liposome comprising drug of the patented claims into a hydrogel of Sinko et al. One of ordinary skill would have been motivated to do so because Sinko et al. as discussed above teach use of hydrogels wherein the liposomes can be embedded in it for biodegradable drug delivery to the targeted sites, see Sinko discussed above.

Claims 1-8 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-97 of copending application 16/373,274. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a  composition for controlled release of a drug or medicament that are proteins, the composition comprising a cocktail of different kinds of liposomes, wherein the liposomes vary in size, stability and surface charge, depending on the nature of the drug or medicament and are embedded within a biocompatible hydrogel, in which the drug or medicament is encapsulated. The copending claims recite a formulation for intravitreal injection comprising one or more: a bioabsorbable hydrogel comprising a cocktail of liposome compositions, and a therapeutic agent, wherein the therapeutic agent is present within the liposome compositions, and wherein the therapeutic agent is additionally present within the hydrogel but outside of the liposome compositions and  wherein the hydrogel comprises a first liposome composition, a second liposome composition, and a third liposome composition. The copending claims reciting specific drugs embedded in a hydrogel comprising cocktail of different liposomes read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612